Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 01/25/2022.  Claims 1, 10 and 14 have been amended. Claims 5-9 and 13 have been canceled.  Claims 1-4, 10-12 and 14-15 are pending, of which claims, of which claim 1, claim 10 and 14 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	The Office will maintain to interpret that claims 1-4 invoke 112(f).
	b.	Claim 1-4, 10-12 and 14-15 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection has been withdrawn for claims 1-4, 10-12 and 14-15.
c.	Applicant's arguments with respect to claims 1-4, 10-12 and 14-15 have been considered but are moot in view of the new ground(s) of rejection. 
Status of Claims
4.	Claims 1-4, 10-12 and 14-15 are pending, of which claims, of which claim 1, claim 10 and 14 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. (US 20170034023), in view of Hoefler et al. (US 20070157192 – Patent US 8176483, IDS of records) and further in view of Wise et al. (US 20160269319).
Claim 1 is rejected, Nickolov teaches an apparatus comprising: 
a memory storage unit to store telemetry data collected from a plurality of sources via a computer network, wherein each source of the plurality of sources includes a network of client devices that maintains confidentiality with respect to another source of the plurality of sources(Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Collection 311 may be configured or designed to include functionality for receiving configuration information sent spontaneously by the Subscriber Servers 300.  Paragraph [0133], Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may Nickolov, paragraph [0189], telemetry data about subscriber server configuration(s) and event(s), record this information in the DB database and trigger analysis and updates if needed.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)); 
an anonymizing engine to remove identifying information from the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). such as resource allocation, CPU load, memory usage, network load, and disk load.); 
a communication interface to receive via the computer network a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, wherein the source device configuration includes a memory capacity and a processor speed(Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and operations decisions (similar to what Config Automation 412 does), including whether to upgrade packages/change configuration, or even deploy new versions of the software and systems.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Nickolov, paragraph [0026], One aspect disclosed herein introduces the concept of a DataGrid Reliability Index Score (DGRI Score) which, in one embodiment, may be implemented as a single number representing a statistical assessment of the confidence of a particular server configuration, or of a particular package. As used herein, the terms "server" and/or "system" may refer to a physical service, a virtual server, a Docker container, and/or other similar software execution environment(s).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.); 
a selection engine to select a subset of the anonymized data based on the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some embodiments, the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).  Nickolov,  paragraph [0609-0611], As shown at 810, the Subscriber Recommendation and Conditional Updating Procedure may select a preferred system configuration based on defined selection criteria. In at least one embodiment, the preferred system configuration may be selected from among the current (or existing) system configuration (e.g., which utilizes the affected component) and the alternate system configuration(s) (e.g., which do not use the affected component). According to different embodiments, the defined selection criteria may be standardized criteria, pre-defined criteria, and/or user-defined criteria such as, for example: select system with highest DGRI score or highest relative system score(s) (e.g., where system score is computed as the average of all system-related scores).); 
a comparison engine to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package and other information from the resulting image, or from a deployed container based on that image, and constructs an image configuration using this data. The utility sends this configuration to the DataGrid API for evaluation, and displays this information to the user, optionally in comparison to previous builds or alternate images. In another embodiment instead of or in addition to displaying information to the user, the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
an upgrade engine to implement the upgrade on the client device via the computer network based on the probability(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource allocation to servers as well as to recommend changes to configuration elements. This analysis may include many related data sets such as: server configurations over time, server signals over time, and server resource metrics over time. For example, analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.). 
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
an upgrade engine to implement the upgrade on the client device (Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to the backend system 104 continuously or periodically, or in response to one or more trigger events.  Paragraph [0024-0025], The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components and versions are running on the client system before corrective updates can be determined. In some embodiments, the backend system maintains a database of system information, which is updated each time new system information is received at the backend.  Paragraph system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Nickolov's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the update recommendations is automatically downloaded to the system in response to a trigger event e.g. request as suggested by Hoefler (See abstract and summary).
Nickolov and Hoefler do not explicitly teach
wherein the probability is weighted based on a similarity between the requesting device configuration and a source device configuration that includes a memory capacity and a processor speed of a source device described by the subset of the anonymized data
Wise teaches
wherein the probability is weighted based on a similarity between the requesting device configuration and a source device configuration that includes a memory capacity and a processor speed of a source device described by the subset of the anonymized data(Weise, US 20160269319, Fig. 1, Component 104 – Data Center Requirements and Rules Editor, Component 108 – Data Center Definition, Component 112 – Service Requirements and Rules Editor, Component 114 – Service Definition, Component 116 – Intelligent Placement Engine.  Paragraph [0019-0021], FIG. 1 illustrates an example environment 100 for implementing intelligent placement within a data center. In the illustrated example, a data center architect 102 interacts with data center requirements and rules editor 104 to define a data center. Based at least in part on the input from the data center architect 102, a data center 106 is implemented and a data center definition 108 is generated. The data center definition 108 can include, for example, data describing any one or more of a number of physical locations, a number of actual racks per location, a maximum number of racks per location, availability and fault domains, specifications of computational units (e.g., CPU, memory, and storage capacity), specifications of storage units, storage capacity, network specifications, physical security domains (e.g., rack and sub-datacenter), heating and cooling load and capacity, power requirements of each component, and cost of each component.  Fig. 11 and paragraph [0067], At block 1106, consumption data associated with the resource is monitored. For example, monitoring module 322 periodically gathers data that can be interpreted as resource consumption data. Resource consumption data may include, for example, percentage of CPU usage, number of cores being utilized, CPU speed, disk transfers per second, and memory access rates.  Fig. 11 and paragraph [0071-0072], At block 1116, overload probabilities are calculated based on the estimated resource consumption data. For example, integration techniques are applied to the estimated resource consumption data to estimate overload probabilities.  Paragraph [0073], At block 1118, the estimated overload probabilities are used to generate a placement map. For example, if the overload probabilities are unacceptable, the placement map may be modified, and the overload probabilities re-calculated. This process may be repeated until a placement map results in acceptable overload probabilities. In an example implementation, mixed integer programming and/or simulated annealing is used to generate the placement map. In an example, a placement map may be generated to satisfy an SLA, given a fixed cost. Alternatively a placement map may be generated based on a minimum cost configuration that will result in an SLA being violated with a given probability.  Paragraph [0086], A method as Paragraph G or Paragraph H recites, wherein the data center resource consumption data comprises one or more of: central processing unit (CPU) utilization percentage; a number of CPU cores; CPU speed; network bandwidth; network latency; storage capacity; disk transfers per second; or memory utilization.  Paragraph [0087], J: A method as any of Paragraphs A-I recites, further comprising: performing the estimating, applying, and calculating for a particular data center resource of a plurality of data center resources; and calculating an overall probability of system overload by combining the calculated overload probabilities for the plurality of data center resources; wherein generating the placement map based, at least in part, on the overload probability comprises generating the placement map based, at least in part, on the overall probability of system overload.  Paragraph [0097], T: One or more computer-readable media as Paragraph R or Paragraph S recites, wherein generating the placement map comprises: using parameterized distributions to estimate resource consumption based, at least in part, on historical data and machine learning; predicting future resource consumption based, at least in part, on the estimated resource consumption; estimating resource consumption correlation based on the predicted future resource consumption to avoid co-placement of unfavorably correlated services; and configuring the placement map based on a probability that the predicted future resource consumption will result in a service level agreement violation.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wise into Nickolov, Hoefler's to receive a request for a data center to host a service, in which the request includes a service definition that specifies rules and requirements for the service. A model of the data center indicating resource allocations to support deployment of the requested service is generated. The estimated data center resource consumption is calculated. A placement map is generated based on the model and estimated data center resource consumption. The service is deployed within the data center according to the placement map as suggested by Wise (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Nickolov, Hoefler and Wise teach the apparatus of claim 1, further comprising a recommendation engine to provide a recommendation to reduce the probability of the upgrade failure(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Wise, paragraph [0087-0097].).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Nickolov, Hoefler and Wise teach the apparatus of claim 2, wherein the recommendation is to increase a resource of the client device(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Wise, paragraph [0087-0097].).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Nickolov, Hoefler and Wise teach the apparatus of claim 3, wherein resource is memory(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Wise, paragraph [0087-0097].).  
Claim 10 is rejected, Nickolov teaches a method comprising: 
receiving telemetry data from a first source and a second source via a computer network, wherein the first source includes a first plurality of source devices and the second source includes a second plurality of source devices, wherein the first source and the second source are isolated from each other(Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection and paragraph [0147-0148], Configuration Collection : Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Collection 311 may be configured or designed to include functionality for receiving configuration information sent spontaneously by the Subscriber Servers 300.  Paragraph [0133], Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid. Paragraph [0019], the plurality of subscriber systems may further comprise a second subscriber system.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Nickolov, paragraph [0189], telemetry data about subscriber server configuration(s) and event(s), record this information in the DB database and trigger analysis and updates if needed.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)); 
anonymizing the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). In some embodiments, the Anonymization 313 may use encryption (e.g., symmetric cypher) to create reversible tokens and not use Token Map Repository 314.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
receiving via the computer network a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, wherein the requesting device configuration includes a memory capacity and processing speed of the client device (Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and operations decisions (similar to what Config Automation 412 does), including whether to upgrade packages/change configuration, or even deploy new versions of the software and systems.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Nickolov, paragraph [0026], One aspect disclosed herein introduces the concept of a DataGrid Reliability Index Score (DGRI Score) which, in one a particular server configuration, or of a particular package. As used herein, the terms "server" and/or "system" may refer to a physical service, a virtual server, a Docker container, and/or other similar software execution environment(s).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.);
identifying a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration including a memory capacity and processing speed similar to the memory capacity and processing speed of the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).  Nickolov,  paragraph [0609-0611], As shown at 810, the Subscriber Recommendation and Conditional Updating Procedure may select a preferred system configuration based on defined selection criteria. In at least one embodiment, the preferred system configuration may be selected from among the current (or existing) system configuration (e.g., which utilizes the affected component) and the alternate system configuration(s) (e.g., which do not use the affected component). According to different embodiments, the defined selection criteria may be standardized criteria, pre-defined criteria, and/or user-defined criteria such as, for example: select system with highest DGRI score or highest relative system score(s) (e.g., where system score is computed as the average of all system-related scores).  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.); 
WO 2020/159548PCT/US2019/016401 20 analyzing the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package and other information from the the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
implementing the upgrade at the client device  via the computer network based on the probability(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.).  
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
implementing the upgrade at the client device (Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some embodiments, the update recommendations are software patches or corrections that are created (318), validated (320) and published (322) by the service provider (or a third party). The patches or corrections can be created based on current information in an IBase. The update recommendations can include control information for downloading one or more patches from a patch repository and deploying the patches on the client In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to the backend system 104 continuously or periodically, or in response to one or more trigger events.  Paragraph [0024-0025], The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components and versions are running on the client system before corrective updates can be determined. In some embodiments, the backend system maintains a database of system information, which is updated each time new system information is received at the backend.  Paragraph [0029-0030], System information includes any information associated with a client system, including but not limited to any information related to: system components and processes, project scenarios, business configuration, system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Nickolov's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the update recommendations is automatically downloaded to the system in response to a trigger event e.g. request as suggested by Hoefler (See abstract and summary).
Nickolov and Hoefler do not explicitly teach
wherein the probability is weighted based on a similarity between the requesting device configuration and the source device configuration
However, Wise teaches
wherein the probability is weighted based on a similarity between the requesting device configuration and the source device configuration (Weise, US 20160269319, Fig. 1, Component 104 – Data Center Requirements and Rules Editor, Component 108 – Data Center Definition, Component 112 – Service Requirements and Rules Editor, for implementing intelligent placement within a data center. In the illustrated example, a data center architect 102 interacts with data center requirements and rules editor 104 to define a data center. Based at least in part on the input from the data center architect 102, a data center 106 is implemented and a data center definition 108 is generated. The data center definition 108 can include, for example, data describing any one or more of a number of physical locations, a number of actual racks per location, a maximum number of racks per location, availability and fault domains, specifications of computational units (e.g., CPU, memory, and storage capacity), specifications of storage units, storage capacity, network specifications, physical security domains (e.g., rack and sub-datacenter), heating and cooling load and capacity, power requirements of each component, and cost of each component.  Fig. 11 and paragraph [0067], At block 1106, consumption data associated with the resource is monitored. For example, monitoring module 322 periodically gathers data that can be interpreted as resource consumption data. Resource consumption data may include, for example, percentage of CPU usage, number of cores being utilized, CPU speed, disk transfers per second, and memory access rates.  Fig. 11 and paragraph [0071-0072], At block 1116, overload probabilities are calculated based on the estimated resource consumption data. For example, integration techniques are applied to the estimated resource consumption data to estimate overload probabilities.  Paragraph [0073], At block 1118, the estimated overload probabilities are used to generate a placement map. For example, if the overload probabilities are unacceptable, the a placement map may be generated to satisfy an SLA, given a fixed cost. Alternatively a placement map may be generated based on a minimum cost configuration that will result in an SLA being violated with a given probability.  Paragraph [0086], A method as Paragraph G or Paragraph H recites, wherein the data center resource consumption data comprises one or more of: central processing unit (CPU) utilization percentage; a number of CPU cores; CPU speed; network bandwidth; network latency; storage capacity; disk transfers per second; or memory utilization.  Paragraph [0087], J: A method as any of Paragraphs A-I recites, further comprising: performing the estimating, applying, and calculating for a particular data center resource of a plurality of data center resources; and calculating an overall probability of system overload by combining the calculated overload probabilities for the plurality of data center resources; wherein generating the placement map based, at least in part, on the overload probability comprises generating the placement map based, at least in part, on the overall probability of system overload.  Paragraph [0097], T: One or more computer-readable media as Paragraph R or Paragraph S recites, wherein generating the placement map comprises: using parameterized distributions to estimate resource consumption based, at least in part, on historical data and machine learning; predicting future resource consumption based, at least in part, on the estimated resource consumption; estimating resource consumption correlation based on the predicted future resource consumption to avoid co-placement of unfavorably correlated services; and configuring the placement map based on a probability that the predicted future resource consumption will result in a service level agreement violation.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wise into Nickolov, Hoefler's to receive a request for a data center to host a service, in which the request includes a service definition that specifies rules and requirements for the service. A model of the data center indicating resource allocations to support deployment of the requested service is generated. The estimated data center resource consumption is calculated. A placement map is generated based on the model and estimated data center resource consumption. The service is deployed within the data center according to the placement map as suggested by Wise (See abstract and summary).
Claim 11 is rejected for the reasons set forth hereinabove for claim 10, Nickolov, Hoefler and Wise teach the method of claim 10, further comprising providing a recommendation to reduce the probability of the upgrade failure(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Wise, paragraph [0087-0097].).    
Claim 12 is rejected for the reasons set forth hereinabove for claim 11, Nickolov, Hoefler and Wise teach the method of claim 11, wherein the recommendation is provided if the probability is above a predetermined threshold(Nickolov, paragraph [0438], In some embodiments, the operation of the yum plugin may be extended to support user defined policies (e.g., customer account or server specific) which determine whether a proposed transaction may proceed or not based, for example, on the target configuration DGRI Score, or the score differential, or the number of data points associated to the target configuration. Such a policy may also be combined with conditionally prompted user input. For example a policy may define: [0439] a minimum score, below which the configuration change may not be allowed [0440] a score threshold, above which the user may not be prompted [0441] in between these two, the user is prompted.  Paragraph [0442], A policy may also define a minimum score and minimum number of data points required before an update is allowed. This allows the normal OS auto -update not to install updates right away, but only after enough people are using the target configuration and the target configuration DGRI Score is high enough (indicating both a sufficiently high score and a sufficiently high confidence).  Fig. 27 and paragraph [0848], Indications 2715 of whether or not the probability of success (or failure) meets a user defined threshold. [0852] The number of data points 2717 used in calculating the probability of success in upgrading from source to target.  Wise, paragraph [0087-0097].).  
Claim 14 is rejected, Nickolov teaches non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine- readable storage medium comprising: 
instructions to receive telemetry data from a plurality of sources via a computer network, wherein each source of the plurality of sources includes a network of client devices that maintains confidentiality with respect to another source of the plurality of sources (Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection and paragraph [0147-0148], Configuration Collection : Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Collection 311 may be configured or designed to include functionality for receiving configuration information sent spontaneously by the Subscriber Servers 300.  Paragraph [0133], Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Paragraph [0019], the plurality of subscriber systems may further comprise a second subscriber system.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Nickolov, paragraph [0189], telemetry data about subscriber server configuration(s) and event(s), record this information in the DB database and trigger analysis and updates if needed.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)); 
instructions to anonymize the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). In some embodiments, the Anonymization 313 may use encryption (e.g., symmetric cypher) to create reversible tokens and not use Token Map Repository 314.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
instructions to receive via the computer network a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, , wherein the requesting device configuration includes a memory capacity and a processing speed of the client device (Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and operations decisions (similar to what Config Automation 412 does), including whether to upgrade packages/change configuration, or even deploy new versions of the software and systems.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or Nickolov, paragraph [0026], One aspect disclosed herein introduces the concept of a DataGrid Reliability Index Score (DGRI Score) which, in one embodiment, may be implemented as a single number representing a statistical assessment of the confidence of a particular server configuration, or of a particular package. As used herein, the terms "server" and/or "system" may refer to a physical service, a virtual server, a Docker container, and/or other similar software execution environment(s).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.);
instructions to identify a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration including a memory capacity and processing speed similar to the memory capacity and processing speed of the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some embodiments, the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).  Nickolov,  paragraph [0609-0611], As shown at 810, the Subscriber Recommendation and Conditional Updating Procedure may select a preferred system configuration based on defined selection criteria. In at least one embodiment, the preferred system configuration may be selected from among the current (or existing) system configuration (e.g., which utilizes the affected component) and the alternate system configuration(s) (e.g., which do not use the affected component). According to different embodiments, the defined selection criteria may be standardized criteria, pre-defined criteria, and/or user-defined criteria such as, for example: select system with highest DGRI score or highest relative system score(s) (e.g., where system score is computed as the average of all system-related scores).  Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.); 
 WO 2020/159548PCT/US2019/016401 21 instructions to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package and other information from the resulting image, or from a deployed container based on that image, and constructs an image configuration using this data. The utility sends this configuration to the DataGrid API for evaluation, and displays this information to the user, optionally in comparison to previous builds or alternate images. In another embodiment instead of or in addition to displaying information to the user, the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
instructions to implement the upgrade at the client device via the computer network if the probability is below a predetermined threshold(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource allocation to servers as well as to recommend changes to configuration elements. This analysis may include many related data sets such as: server configurations over time, server signals over time, and server resource metrics over time. For example, analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.).  
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
instructions to implement the upgrade at the client device(Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some embodiments, the update recommendations are software patches or corrections that are created (318), validated (320) and published (322) by the service provider (or a third party). The patches or corrections can be created based on current information in an IBase. The update recommendations can include control information for downloading one or more patches from a patch repository and deploying the patches on the client system. In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to  The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components and versions are running on the client system before corrective updates can be determined. In some embodiments, the backend system maintains a database of system information, which is updated each time new system information is received at the backend.  Paragraph [0029-0030], System information includes any information associated with a client system, including but not limited to any information related to: system components and processes, project scenarios, business configuration, system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Nickolov's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the Hoefler (See abstract and summary).
Nickolov and Hoefler do not explicitly teach
wherein the probability is weighted based on a similarity between the requesting device configuration and the source device configuration
However, Wise teaches
wherein the probability is weighted based on a similarity between the requesting device configuration and the source device configuration (Weise, US 20160269319, Fig. 1, Component 104 – Data Center Requirements and Rules Editor, Component 108 – Data Center Definition, Component 112 – Service Requirements and Rules Editor, Component 114 – Service Definition, Component 116 – Intelligent Placement Engine.  Paragraph [0019-0021], FIG. 1 illustrates an example environment 100 for implementing intelligent placement within a data center. In the illustrated example, a data center architect 102 interacts with data center requirements and rules editor 104 to define a data center. Based at least in part on the input from the data center architect 102, a data center 106 is implemented and a data center definition 108 is generated. The data center definition 108 can include, for example, data describing any one or more of a number of physical locations, a number of actual racks per location, a maximum number of racks per location, availability and fault domains, specifications of computational units (e.g., CPU, memory, and storage capacity), specifications of storage units, storage capacity, network specifications, physical security domains (e.g., Resource consumption data may include, for example, percentage of CPU usage, number of cores being utilized, CPU speed, disk transfers per second, and memory access rates.  Fig. 11 and paragraph [0071-0072], At block 1116, overload probabilities are calculated based on the estimated resource consumption data. For example, integration techniques are applied to the estimated resource consumption data to estimate overload probabilities.  Paragraph [0073], At block 1118, the estimated overload probabilities are used to generate a placement map. For example, if the overload probabilities are unacceptable, the placement map may be modified, and the overload probabilities re-calculated. This process may be repeated until a placement map results in acceptable overload probabilities. In an example implementation, mixed integer programming and/or simulated annealing is used to generate the placement map. In an example, a placement map may be generated to satisfy an SLA, given a fixed cost. Alternatively a placement map may be generated based on a minimum cost configuration that will result in an SLA being violated with a given probability.  Paragraph [0086], A method as Paragraph G or Paragraph H recites, wherein the data center resource consumption data comprises one or more of: central processing unit (CPU) utilization percentage; a number of CPU cores; CPU speed; network bandwidth; network latency; storage capacity; disk transfers per second; or memory utilization.  Paragraph [0087], J: A method as any of Paragraphs A-I recites, further comprising: performing the estimating, applying, and calculating for a particular data center resource of a plurality of data center resources; and calculating an overall probability of system overload by combining the calculated overload probabilities for the plurality of data center resources; wherein generating the placement map based, at least in part, on the overload probability comprises generating the placement map based, at least in part, on the overall probability of system overload.  Paragraph [0097], T: One or more computer-readable media as Paragraph R or Paragraph S recites, wherein generating the placement map comprises: using parameterized distributions to estimate resource consumption based, at least in part, on historical data and machine learning; predicting future resource consumption based, at least in part, on the estimated resource consumption; estimating resource consumption correlation based on the predicted future resource consumption to avoid co-placement of unfavorably correlated services; and configuring the placement map based on a probability that the predicted future resource consumption will result in a service level agreement violation.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wise into Nickolov, Hoefler's to receive a request for a data center to host a service, in which the request includes a service definition that specifies rules and requirements for the service. A model of the data center indicating resource allocations to support deployment of the requested service is Wise (See abstract and summary).
  Claim 15 is rejected for the reasons set forth hereinabove for claim 14, Nickolov, Hoefler and Wise teach the non-transitory machine-readable storage medium of claim 14, wherein the non-transitory machine-readable storage medium comprises instructions to provide a recommendation to reduce the probability of the upgrade failure if the probability is above the predetermined threshold(Nickolov, paragraph [0438], In some embodiments, the operation of the yum plugin may be extended to support user defined policies (e.g., customer account or server specific) which determine whether a proposed transaction may proceed or not based, for example, on the target configuration DGRI Score, or the score differential, or the number of data points associated to the target configuration. Such a policy may also be combined with conditionally prompted user input. For example a policy may define: [0439] a minimum score, below which the configuration change may not be allowed [0440] a score threshold, above which the user may not be prompted [0441] in between these two, the user is prompted.  Paragraph [0442], A policy may also define a minimum score and minimum number of data points required before an update is allowed. This allows the normal OS auto -update not to install updates right away, but only after enough people are using the target configuration and the target configuration DGRI Score is high enough (indicating both a sufficiently high score and a sufficiently high confidence).  Fig. 27 and paragraph [0848], Indications 2715 of whether or not the probability of success (or failure) meets a user defined threshold. [0852] The number of data points 2717 used in calculating the probability of success in upgrading from source to target.  Wise, paragraph [0087-0097].).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199